Case: 18-11529      Document: 00515365896         Page: 1    Date Filed: 03/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 18-11529                        March 31, 2020
                                                                           Lyle W. Cayce
JAIME R. PEREZ,                                                                 Clerk


              Plaintiff - Appellant

v.

UNITED STATES OF AMERICA,

              Defendant - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-652


Before OWEN, Chief Judge, and SOUTHWICK and OLDHAM, Circuit Judges.
PER CURIAM:*
       Jaime Perez, a federal prisoner, filed a lawsuit under the Federal Tort
Claims Act. He says he received inadequate medical treatment for an injury
sustained at work in a prison electric shop. The district court dismissed for lack
of subject-matter jurisdiction, holding that the Inmate Accident Compensation
Act provides the exclusive remedy for Perez’s claim. We agree.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11529    Document: 00515365896     Page: 2   Date Filed: 03/31/2020



                                 No. 18-11529
                                       I.
      Perez is an inmate at the Federal Medical Center (the “Facility”) in Fort
Worth, Texas. According to his complaint, Perez fractured his wrist “while at
work in the Facility’s electric shop,” where he was employed as an electrician.
Perez alleges that the Facility’s medical staff failed to “properly perform the
necessary follow ups and treatment,” causing him “to suffer through numerous
surgeries and pain.” So he sued the Government for $1,000,000 under the
Federal Tort Claims Act (“FTCA”).
      The Government moved to dismiss under Federal Rule of Civil Procedure
12(b)(1), arguing that Perez’s “exclusive remedy lies under the Inmate Accident
Compensation Act” (“IACA”), 18 U.S.C. § 4126. That’s because, the
Government says, IACA’s administrative procedure provides the “sole remedy
for relief ” for an injury that occurs while at work in a federal prison. The
Government also contested Perez’s version of events. Although the district
court credited Perez’s account of the accident, it agreed with the Government
that the compensation scheme established in IACA was Perez’s only path to
compensation. The court granted the motion to dismiss. Perez timely appealed.
      Our review is de novo. See Freeman v. United States, 556 F.3d 326, 334
(5th Cir. 2009).
                                      II.
      We affirm. The text of IACA as well as precedent make it clear that the
district court was correct—for Perez, it’s the IACA compensation scheme or
nothing at all.
                                      A.
      Let’s start with the text. IACA “authorize[s]” (but does not require) the
Government to use certain funds to “pay[ ], under rules and regulations
promulgated by the Attorney General, . . . compensation to inmates . . . for
injuries suffered in any industry or in any work activity in connection with the
                                       2
    Case: 18-11529     Document: 00515365896     Page: 3   Date Filed: 03/31/2020



                                  No. 18-11529
maintenance or operation of the institution in which the inmates are confined.”
18 U.S.C. § 4126(c)(4). Exercising power delegated by the Attorney General,
the Board of Directors of Federal Prison Industries, Inc. (a government entity)
promulgated     regulations   establishing   a   system    for   reviewing    and
administering inmates’ claims for compensation. See 28 C.F.R. pt. 301.
      The Supreme Court has explained that IACA and its corresponding
regulations are a “comprehensive system to award payments for injuries.”
United States v. Demko, 385 U.S. 149, 151 (1966). Because “there is a
compensation statute that reasonably and fairly covers a particular group of
workers”—here, inmates at work—IACA “is the exclusive remedy to protect
that group.” Id. at 152. That means an inmate covered by IACA may not turn
to the FTCA for relief. Id.
      The dispositive question, then, is whether Perez falls within the class of
workers covered by IACA. In other words, is his fractured wrist an “injur[y]
suffered . . . in any work activity in connection with the maintenance or
operation of the institution in which [Perez was] confined”? 18 U.S.C.
§ 4126(c)(4). We’ve previously held that “the cause of the injury is irrelevant so
long as the injury itself occurred while the prisoner was on the job.” Aston v.
United States, 625 F.2d 1210, 1211 (5th Cir. Unit B Sept. 1980). If the injury
occurs “on the job,” a claim related to that injury falls within IACA. Id.
      IACA applies here. The district court credited the allegations in Perez’s
complaint that he worked as an electrician at the prison’s “electric shop,” and
that he fractured his wrist “while at work in the [F]acility’s electric shop.”
Perez was therefore on the job when he was injured. So Aston tells us that
Perez falls within the class of injured prisoners contemplated by IACA.
(Precedent aside, this result is correct as a matter of common sense. Being at
work must be a “work activity”—it’s the work activity on which all other work
activities are predicated.)
                                        3
    Case: 18-11529     Document: 00515365896      Page: 4   Date Filed: 03/31/2020



                                  No. 18-11529
      That’s the end of the inquiry. Perez was injured in a work activity. He is
therefore one of the group of workers whose FTCA claims were replaced by the
administrative scheme promulgated under IACA.
                                        B.
      Perez counters that he is entitled to bring an FTCA claim because the
IACA regulations preclude him from receiving any compensation. In
particular, he says that he was actually injured while fighting outside of
work—an assertion at odds with the allegations in his complaint. And because
the regulations only provide for compensation for “work-related injuries,” 28
C.F.R. § 301.101(b), not for injuries sustained during a fight, see id.
§ 301.301(d), he thinks he’d receive no money from the IACA process.
      There is no evidence in the record that Perez ever tried to lodge a claim
through the compensation scheme. But even if he had, and even if he had been
unsuccessful, that would not change today’s result.
      The regulations promulgated under IACA offer compensation for certain
“work-related injuries.” Id. § 301.101(b). That term includes “any injury . . .
proximately caused by the actual performance of the inmate’s work
assignment.” Id. § 301.102(a). But it does not extend to “injuries suffered away
from the work location (e.g., while the claimant is going to or leaving work, or
going to or coming from lunch outside of the work station or area).” Id.
§ 301.301(c). Nor does it cover “[i]njuries sustained by inmate workers willfully
or with intent to injure someone else, or injuries suffered in any activity not
related to the actual performance of the work assignment . . . .” Id. § 301.301(d).
      In other words, the Attorney General has used his discretionary
authority to provide compensation for only a subset of injuries caused by a
“work activity.” An inmate who gets less money than he wants from the
regulations may not turn to the FTCA for relief—he is covered by IACA, and
IACA is exclusive. See Demko, 385 U.S. at 152–53 (rejecting the argument that
                                        4
    Case: 18-11529     Document: 00515365896       Page: 5      Date Filed: 03/31/2020



                                   No. 18-11529
the FTCA remained available to inmates injured at work because IACA “was
not comprehensive enough”); Ellis v. Fed. Prison Indus., 95 F.3d 54, 1996 WL
460035, at *2 (5th Cir. July 30, 1996) (unpublished) (“The matter of awarding
compensation . . . under the IACA is a matter for determination by the prison
authorities, subject to the supervision of the Attorney General of the United
States. The decision of the prison authorities, once made, is conclusive . . . .”
(citation omitted)); cf. Gill v. United States, 641 F.2d 195 (5th Cir. Unit A Feb.
1981) (per curiam) (federal employee covered by the exclusive provisions of the
Federal Employees’ Compensation Act could not bring an FTCA claim for
additional damages).
      If Perez wants compensation, he must proceed through the IACA
process. See Thompson v. U.S. Fed. Prison Indus., 492 F.2d 1082, 1084 (5th
Cir. 1974).
                                        III.
      One issue remains. After the Government filed its motion to dismiss, and
again after the motion was granted, Perez asked the district court for
permission to amend his complaint to include the allegations that he was
injured fighting outside of the electric shop. The district court denied both
requests to amend. Perez says that was in error.
      The Government contends that Perez has forfeited any argument about
the denied requests because those orders are not mentioned in Perez’s notice
of appeal. We’re not convinced. Perez’s notice of appeal identifies the dismissal
order as a basis for an appeal, and that order contains a justification for the
denial of leave to amend. Particularly for a pro se plaintiff, that is sufficient to
preserve the argument. See FED. R. APP. P. 3(c)(1)(B) (requiring that a notice
of appeal “designate the judgment, order, or part thereof being appealed”);
Smith v. Barry, 502 U.S. 244, 248–49 (1992) (“If a document . . . gives the notice
required by Rule 3, it is effective as a notice of appeal.”).
                                         5
    Case: 18-11529     Document: 00515365896       Page: 6   Date Filed: 03/31/2020



                                  No. 18-11529
      Still, reviewing the denial of leave to amend for abuse of discretion, see
Word of Faith World Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d 118, 124
(5th Cir. 1996), we find no reason to reverse. District courts “should freely give
leave when justice so requires.” FED. R. CIV. P. 15(a)(2). But here, Perez’s
complaint, sworn under penalty of perjury to be true and correct, set out one
set of facts. And, as the district court noted, the amended complaint sought “to
wholly change th[ose] facts,” with no explanation for the revision. “[J]ustice”
does not “require[ ]” a court to suborn perjury. The district court correctly
denied the motions to amend.
                                  *     *      *
      The FTCA is unavailable to Perez. Sovereign immunity therefore bars
his suit against the Government, and the district court lacked subject-matter
jurisdiction over the case. See Freeman, 556 F.3d at 334–35.
      AFFIRMED.




                                        6